DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16/456,838 has been entered.

Response to Amendment
Claims 8, and 15 have been cancelled, Claims 21-22 have been added; therefor, Claims 1-7, 9-14, and 16-22 are currently pending in application 16/456,838.

Allowable Subject Matter
Claims 1-7, 9-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to candidate selection using a personalized relevance modeling system. Each independent claim identifies the uniquely distinct features “receiving, by a computer system having a memory and at least one hardware processor, a plurality of candidates each having a corresponding profile stored in a database of an online service; for each candidate of the plurality of candidates, generating, by the computer system, a corresponding confidence score for a combination of the candidate, a particular viewer, and a particular attribute based on a scoring model, the corresponding confidence score being configured to indicate a likelihood that the particular viewer will select the corresponding candidate as a preference with respect to the particular attribute; selecting, by the computer system, a subset of the plurality of candidates based on the corresponding confidence scores of the candidates in the subset, the subset comprising two or more candidates from the plurality of candidates; causing, by the computer system, the subset of candidates to be displayed on a computing device of the viewer along with a prompting for the viewer to select one of the selected subset of candidates as the preference with respect to the particular attribute; receiving, by the computer system, a selection by the viewer of one of the displayed subset of candidates; generating, by the computer system, a validation score for the particular attribute with respect to the candidate selected by the viewer based on the selection by the viewer of the candidate, the validation score indicating a degree of relevance of the particular attribute to the candidate selected by the viewer; storing, by the computer system, the validation score for the particular attribute in association with the corresponding profile of the candidate selected by the viewer; performing, by the computer system, a function of the online service using the validation score; andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 16/456,838Dkt: 3080.L02US1 using, by the computer system, the selection by the viewer of one of the displayed subset of candidates as training data in one or more machine learning operations to train the scoring model.”  The closest prior art, Work et al. (US 2006/0042483 A1) and Deng et al. (US 8,910,052 B2) disclose(s) conventional social networking profile and reputation management systems/ methods.  However, Work and Deng (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 11, and 18 include specific limitations for candidate selection using a personalized relevance modeling system, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 3, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629